Citation Nr: 1411967	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for mid and low back strain with positional kyphosis.

2.  Entitlement to service connection, to include on a secondary basis, for a disability manifested by neck pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2005 to August 2007, with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran participated in an informal hearing before a Decision Review Officer (DRO) at the RO in September 2009.  A report of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds a remand is unfortunately once again necessary before a decision can be made on the merits of the claim on appeal.

The case was previously before the Board in January 2011 and September 2012, and was remanded in both instances for inadequate VA examinations.  In an October 2012 letter, the Veteran was advised by the AMC that he was being afforded another VA examination in conjunction with his claim and would be notified of the date and time of the examination once it had been scheduled.  

The record reflects that the September 2012 Board Decision was returned as undeliverable.  An address search conducted by the AMC revealed the Veteran's most recent residence to be in Bozeman, Montana.  

The AMC issued a supplemental statement of the case in March 2013 and indicated that the Veteran failed to report for a scheduled VA examination.  This correspondence was addressed to the Veteran's address in Bozeman, Montana. 

The Veteran's representative contended in a January 2014 statement that the AMC made an insufficient attempt to obtain the Veteran's new address, as it is evident from the record that the Veteran now resides in Houston, Texas.  The Board notes that while there is no change of address request associated with the claims file, there is a fiscal transaction dated September 2013, which listed the Veteran's current Houston, Texas, residence.   

For the above reasons, another VA examination should be scheduled and the Veteran should be notified at the correct address now of record.

As discussed in the Board's September 2012 remand, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability exists if the diagnosed disability is present at the time the claims is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran was evaluated at a VA examination in November 2011.  The VA examiner found that the Veteran did not have a mid or low back disability.  

In regard to the Veteran's cervical spine, the VA examiner found that there was no clinical or diagnostic evidence of pathology.  The examiner found that the evidence of record did not show that the disorder was aggravated beyond the normal progression and that any increase in disability was due to the natural progression of the disease.  

The VA examiner also found that it was less likely than not that the Veteran's back and neck complaints had their onset during service.

The Veteran filed his claim in August 2007.  In October 2007, a VA examiner diagnosed the Veteran with chronic mid and lower back strain with some loss of range of motion of the lumbosacral spine and mild/early degenerative disc disease of the cervical spine.  

Although the November 2011 VA examiner found the Veteran did not have lumbar, thoracic or cervical spine disabilities, as disabilities were noted during the period on appeal, the VA examination is not adequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a new examination is necessary to determine whether the disabilities diagnosed at the October 2007 VA examination, during the period on appeal, were related to service.  The VA examiner should also provide an opinion as to whether the disabilities resolved or were incorrectly diagnosed.  

Additionally, the November 2011 VA examiner found that the evidence of record clearly and unmistakably showed that the Veteran's low back, mid back and neck pain existed prior to service.  However, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  As the Veteran was diagnosed with back and neck disabilities during the period on appeal, a VA examiner needs to address whether the Veteran has back and neck disabilities that clearly and unmistakably existed prior to service and whether or not those disabilities were aggravated beyond the normal progression while in service.  Finally, the VA examiner did not provide a full rationale for his opinions.  A full rationale should be provided in the new VA opinion.




Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his claimed back and neck disabilities.  The examination should be proximate to where the Veteran resides.  The claims file must be made available to the examiner for review.  

2.  The examiner must opine as to whether the Veteran has a current diagnoses of chronic mid and lower back strain and/or degenerative disc disease changes at C4-C5 and C5-C6.  

If the Veteran does not have a current diagnosis of chronic mid and lower back strain and/or degenerative disc disease changes at C4-C5 and C5-C6, whether the disabilities resolved during the period on appeal or were misdiagnosed at the October 2007 VA examination.

The examiner must opine as to whether the evidence of record clearly and unmistakably show that the Veteran had a back and/or neck disability, to include mid and lower back strain and degenerative disc disease changes in the cervical spine, that existed prior to service.

If so, does the evidence of record clearly and unmistakably show that the disorders were not aggravated by service or that any increase in disability was due to the natural progression of the disease.

If the answer to either question above is "no," is it least as likely as not (meaning likelihood greater than 50%) that the Veteran has a back and/or neck disorder, to include chronic mid and lower back strain and degenerative disc disease changes in the cervical spine that had its onset in service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue another supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


